*307Opinion by
Cline, J.
The appraiser reports that the merchandise consists of a brass round cage with a singing bird, originally classified at 45 percent under paragraph 397, but in view of G. A. 8696, T. D. 39396, they were classified as musical instruments at 40 percent under paragraph 1541 and 3 cents per pound as amended on the invoice. The record in T. D. 39396 was not moved in evidence. It was therefore held there was nothing to overcome the presumption of correctness attaching to the collector’s classification and the protest was overruled. Wanamaker v. United States (6 Ct. Cust. Appls. 21, T. D. 35271) cited.